Case 5:19-cv-01647-RGK-KK Document 19-4 Filed 10/07/19 Page 1 of 3 Page ID #:1297




                    EXHIBIT 4
Case 5:19-cv-01647-RGK-KK Document 19-4 Filed 10/07/19 Page 2 of 3 Page ID #:1298

  Gutierrez vs. Autowest Inc., 37 Trials Digest 12th 6 (2009)




             37 Trials Digest 12th 6, 2009 WL 2736967 (Cal.Superior) (Verdict and Settlement Summary)


                                      Copyright (c) 2015 Thomson Reuters/West
                                    Superior Court, San Francisco County, California.

                                                Gutierrez vs. Autowest Inc.

 TOPIC:
 Synopsis: Class members claim company violated California Vehicle Leasing Act

 Case Type: Consumer Protection; False Advertising; Contracts; Leased Goods; Class Action

                                          DOCKET NUMBER: CGC05317755
 STATE: California
 COUNTY: San Francisco
                                        Verdict/Judgment Date: February 25, 2009

 JUDGE: James A. Robertson II
 ATTORNEYS:
 Plaintiff: Nanc\ Barron, Kemnitzer, Anderson, Barron & Ogilvie, San Francisco; Christopher Jennings, Kemnitzer,
 Anderson, Barron & Ogilvie, San Francisco; Bsp an BLemnuzer, Kemnitzer, Anderson, Barron & Ogilvie, San Francisco.
 Defendant: Baum K, Christa, Christa & Jackson, Los Angeles; Nuiniri L.              Davis Wright Tremaine, San
 Francisco; Paul ivL Cakosk:, Christa & Jackson, Los Angeles; Regina i LicCkmdon, Severson & Werson, San
 Francisco.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $ 153,126


Range: $100,000-$199,999 .
Defendant Auto west was ordered to pay $82,848 to the class and $70,278 to plaintiffs Ryan and Jamie Gutierrez, jointly
($18,426 for violations of the California Legal Remedy Act, $36,852 for punitive damages, and $7,500 as an incentive
award). Defendant Autowest was also ordered to pay $1,494,988 in attorney fees and $63,265 in costs.

Trial Type: Bench


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
 According to court records: Plaintiffs Ryan and Jamie Gutierrez alleged defendants Autowest Inc., dba Autowest
 Dodge; AutoNation USA Corporation; and Wells Fargo Bank Ltd., violated the California Vehicle Leasing Act, Civil


   ' -• © 2017 i homson Reuters. No claim to original U.S. Government Works.                                        1
                                                                                                                        EXHIBIT 4
                                                                                                                        PAGE 572
Case 5:19-cv-01647-RGK-KK Document 19-4 Filed 10/07/19 Page 3 of 3 Page ID #:1299

 Gutierrez vs. Autowest Inc., 37 Trials Digest 12th 6 (2009)


   Code § 2885.7 et seq. and the California Consumer Legal Remedies Act, Civil Code § 1750 et seq. Plaintiffs filed a
   lawsuit on behalf of themselves and other class members who entered into vehicle lease agreements with defendant
   Autowest from March 1, 1998 through March 1, 2001.
   On April 13,2007, the court certified the class of persons who: (1) entered into a vehicle lease agreement primarily for
   personal, family, or household use with Auto west Dodge from March 1, 1998 through November 1, 2001, in which
   the agreement was drafted on a Wells Fargo lease form; (2) the copy of the lease agreement failed to contain a separate
   statement labeled “itemization of Gross Capitalized Cost35 circumscribed by a line and containing the disclosures
   required by Civil Code § 2985.8(c)(2) at the time it was signed by the consumer; or (3) Autowest obtained the customer’s
   signature on a copy of the lease agreement that contained blank spaces to be filled in after it had been signed.


 CLAIMED INJURIES             *
  NA


 CLAIMED DAMAGES
  According to court records:
  Not reported.


 SETTLEMENT DISCUSSIONS
 According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed on December 29, 2000.


Trials Digest, A Thomson ReutersAVest business
San Francisco County Superior Court



 End of Document                                               ©2017 Thomson Reuters. No claim to original U.S. Government Works.




           v   © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                                                                                                                                    EXHIBIT 4
                                                                                                                                    PAGE 573
